Citation Nr: 1000168	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Nevada Office of Veterans' 
Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to April 1965.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a June 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

The claim of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below.  



FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
his period of active service, and there is no credible 
supporting evidence that the alleged in-service stressors 
occurred to support the diagnosis of PTSD related to service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre- and post-adjudication VCAA 
notice by letters, dated in October 2006 and August 2008.  
The Veteran was notified of the evidence needed to 
substantiate the claim of service connection for PTSD, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.  The 
notice also included a PTSD questionnaire that elicited 
information required to corroborate any alleged in-service 
stressor.  

To the extent the August 2008 VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in April 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity to 
testify at two personal hearings at the VA in Las Vegas:  a 
hearing before a hearing officer in November 2007 and a 
hearing before the BVA in May 2009.  The RO has obtained 
pertinent VA treatment records and private records from 
Summerlin Hospital, Desert Springs Hospital, and Montevista 
Hospital, which were identified by the Veteran.  The Veteran 
has not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has not conducted medical inquiry in an effort to 
substantiate the claim of service connection for PTSD under 
38 U.S.C.A. § 5103A(d), and further development is not 
required because the evidence of record does not meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  In short, a medical 
examination or medical opinion is not necessary to decide the 
claim.  Rather, the outcome of this claim is dependent on 
whether or not there is credible supporting evidence that the 
Veteran's alleged in-service stressors occurred to support 
the diagnosis of PTSD, which is a requirement for 
establishing service connection for PTSD.  A medical 
examination would not furnish the necessary corroboration of 
an in-service stressor.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

II. Merits of Claim

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the general principles of service connection, 
service connection for PTSD requires:  (1) current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of a veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

Factual Background 

The Veteran claims that he currently has PTSD that is related 
to his experiences in service, specifically to alleged combat 
service in Vietnam.  He has asserted that he was on the 
border of Thailand and Laos and received constant bombing and 
shelling from the enemy.  He could "vividly remember" 
running over a claymore mine in a truck and the resulting 
loud explosion.  He stated that he often had nightmares and 
recurring dreams.  In his original claim in July 2006, he 
indicated Vietnam service from September 1964 to January 
1965.  In statements received in November 2006, he indicated 
that he was with the 14th Battalion, 25th Infantry Division, 
in Vietnam from October 1964 to November 1964, and that on 
approximately October 28, 1964, he ran over a claymore mine 
with a truck.  

At a November 2007 hearing, the Veteran testified that he was 
in Cambodia and also in Vietnam for three months from January 
1965 to March 1965, and that he was in the 14th Battalion of 
the 25th Infantry Division.  He described two soldiers with 
his unit who were hit by incoming rounds, with one of them 
dying.  He also indicated that he was sent to Bangkok, 
Thailand and then transported into Cambodia at night, to set 
up communication and establish a command post for the 14th 
Infantry to come in later on.  He testified that he fractured 
his wrist in combat and that it was placed in a cast when he 
returned to Hawaii.  

At a May 2009 hearing, the Veteran testified that there was 
no record of him serving in Vietnam for the reason that he 
had top secret clearance and was sent on special missions.  
He indicated that he flew out of Hawaii, where he was 
stationed, and taken straight to Thailand, and from there he 
would infiltrate Laos at night to set up bombs and 
communications.  He stated that he was in the 25th Infantry 
Division.  He described bombing all around him and a soldier 
who had been hit.  

The Veteran's service personnel records show that his 
military occupational specialties were an infantry indirect 
fire crewman (September 1963) and an infantry operations and 
intelligence specialist (December 1964).  His "foreign" 
service consisted of one year, 6 months, and 29 days in 
Hawaii, from September 1963 to April 1965, where he was 
assigned to the 1st Battalion, 14th Infantry.  He was given a 
"secret" security clearance in Hawaii in May 1964 (the 
highest classification of information to which access was 
authorized was "top secret", and the lowest was 
"confidential").  He was awarded a driver and mechanics 
badge in Hawaii in January 1965.  There is no military 
decoration that is indicative of combat service.  

Service treatment records contain no complaint, finding, or 
diagnosis of a psychiatric disorder.  In October 1963, the 
Veteran presented to the 14th Infantry Womack dispensary (one 
entry noted the dispensary at Schofield Barracks) with left 
wrist complaints of pain and swelling (he did not indicate 
what caused the symptoms).  The record indicated that his 
organization unit was 1st Battalion, 14th Infantry.  
Initially, the diagnosis was sprain, but on follow-up visits 
in November 1963 X-rays showed a fracture of the distal 3rd 
navicular bone, and a cast was placed on the wrist.  He was 
discharged from service in April 1965, under honorable 
conditions.  

After service, private medical records show that the Veteran 
was treated for alcohol dependence from January 2003 to March 
2003 and alcohol abuse in December 2003.  VA records show 
that in June 2006, the Veteran presented to the mental 
hygiene clinic for an assessment.  He reported that he was 
with an artillery unit in Vietnam, near Laos.  He stated that 
there were several incidents where his life was in danger and 
he saw buddies killed or injured.  He stated that he had 
dreams of his Vietnam experiences, including being shot at.  
He stated that he was diagnosed with PTSD while in treatment 
for alcohol abuse.  For military history, it was noted that 
he was in Vietnam for one year.  The diagnosis was PTSD and 
alcohol abuse.  The Veteran declined treatment for his 
conditions.  At the time of a February 2007 VA orthopedic 
examination, he claimed arthritis in the distal left forearm 
as a result of a sprain and a fracture in 1963 while in 
Vietnam.  He reported that a bomb fell on his hand while 
carrying it with two other people.  VA outpatient records 
show that in August 2007 the Veteran reported that his mental 
symptoms have increased but did not desire to pursue 
treatment for his diagnosed PTSD.  

In an August 2008 Memorandum, the VA Joint Services Records 
Research Center (JSRRC) Coordinator, in an attempt to 
corroborate the Veteran's alleged stressors, determined that 
service department records showed he served in the 1st 
Battalion, 14th Infantry and that evidence from a military 
source book (Vietnam Order of Battle) indicated that his unit 
did not arrive in Vietnam until January 1966, after his 
discharge.  

Analysis 

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Although the record documents a current diagnosis of PTSD on 
VA outpatient records, this does not end the inquiry because 
the diagnosis satisfies only one element in order to 
establish service connection.  In addition to the diagnosis, 
there must be credible supporting evidence that the alleged 
in-service stressors actually occurred to support the 
diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, a 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The phrase "engaged in combat with the enemy" means that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that a veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).  

In statements and testimony, the Veteran has asserted that 
the sole origin of his PTSD was while serving in Vietnam (or 
in an adjacent country such as Cambodia, Laos, or Thailand).  
However, despite the Veteran's testimony and statements, the 
Board finds that not only is there no objective evidence to 
corroborate his claims of engaging in combat with the enemy 
but also there is no objective service department records to 
show that the Veteran ever served in Vietnam, Cambodia, Laos, 
or Thailand, as claimed.  

During the course of the appeal, the Veteran has furnished 
inconsistent and vague accounts of his stressors, 
particularly in terms of the dates and places of occurrence.  
He has given varying dates that he was subject to enemy fire 
- anywhere from September 1964 to March 1965.  Combat service 
was not indicated by any of the service records.  The Veteran 
has provided varying accounts as to where his stressors 
occurred - in Vietnam, Cambodia, Laos, and Thailand.  Service 
outside of Hawaii, where he was stationed from September 1963 
to April 1965, is not shown by the service records.  The 
Veteran has indicated that he fractured his left wrist while 
in combat and that it was later placed in a cast when he 
returned to Hawaii.  Service treatment records show that his 
left wrist was placed in a cast while in Hawaii in November 
1963, nearly a year before he alleged that it was injured.  
He has indicated that he served with the 14th Battalion, 25th 
Infantry Division in Vietnam in late 1964 and early 1965; his 
service department records show that he was with the 1st 
Battalion, 14th Infantry Division at that time in Hawaii.  

The Veteran has not offered any explanation to reconcile 
these inconsistencies, and his allegations with regard to his 
stressors underpinning his diagnosis of PTSD are consequently 
found to lack credibility.  The one explanation he has 
offered as to why his official record does not reflect 
service in Vietnam is that he was sent on a special mission 
in relation to his top secret clearance.  While service 
records do show that he was given a security clearance in May 
1964 and that his military occupational specialty (MOS) from 
December 1964 was an infantry operations and intelligence 
specialist, the clearance was "secret", not "top secret", 
and there is otherwise no evidence, other than his own 
statements, that he was deployed to Vietnam, or to Cambodia, 
Laos, or Thailand, on missions related to his security 
clearance or MOS.  

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy.  To the extent that the 
diagnosis of PTSD was predicated on involvement in a combat 
situation, the Board finds that the preponderance of the 
evidence is against the claim of an in-service stressor 
related to combat based on the Veteran's lay statements and 
testimony alone, and the diagnosis of PTSD is not in 
accordance with 38 C.F.R. § 3.304(f).

As the Board finds that the Veteran did not engage in combat, 
credible supporting evidence other than the Veteran's own 
statements and testimony is required to establish the 
occurrence of any alleged in-service, noncombat-related 
stressor to support the diagnosis.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such a case, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

As for any noncombat-related stressors, as previously 
discussed there is no credible supporting evidence that his 
claimed in-service stressors occurred.  There is no service 
record or other corroborative evidence that indicates that 
the Veteran ever served in Vietnam, Cambodia, Laos, or 
Thailand, where he alleged his stressors occurred.  Given 
such a finding, corroboration of stressors through the U.S. 
Army and Joint Services Records Research Center (JSRRC) was 
not attempted as the information furnished by the Veteran was 
in conflict with his own service department records.  Indeed, 
to send the Veteran's case to the JSRRC for corroboration of 
stressors would be futile, given the lack of any evidence to 
show he served in a place where his stressors are alleged to 
have occurred.  Further, service treatment records do not 
suggest that the Veteran was treated for any psychological 
difficulties that such claimed stressors may have wrought.  

As there is no credible supporting evidence other than the 
Veteran's own statements and testimony that the alleged in-
service, noncombat-related stressors occurred, and to the 
extent that the diagnosis of PTSD was predicated on the 
alleged in-service, noncombat-related stressors, the Board 
rejects the diagnosis of PTSD based on the alleged in-service 
noncombat-related stressors as not in accordance with 38 
C.F.R. § 3.304(f).  Since the current diagnosis of PTSD is 
not predicated on credible supporting evidence that the 
alleged in-service, noncombat-related stressors occurred, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

As there is no credible supporting evidence of any in-service 
stressor and as the evidence of the actual occurrence of the 
combat in-service stressor cannot consist solely of after-
the-fact medical nexus evidence (see Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996)), the Board rejects the current 
diagnosis of PTSD related to service.  Without credible 
supporting evidence of any alleged in-service stressor, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

To the extent that the Veteran asserts that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether a veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Moreover, by regulation the diagnosis of PTSD requires 
medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  For these reasons, the Board rejects the 
Veteran's statements and testimony as competent evidence that 
he has PTSD related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is 
denied.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review of the 
issue of service connection for bilateral hearing loss.  

The Veteran's service personnel records show that he served 
on active duty from May 1963 to April 1964.  Prior to 
service, he worked as a tractor operator and was also 
employed in a construction company.  During service, his 
military occupational specialties were an infantry indirect 
fire crewman and an infantry operations and intelligence 
specialist.  His awards included a driver and mechanics 
badge.  His foreign service consisted of nearly one year and 
7 months in Hawaii (no service in Vietnam was reflected in 
the records).  

The Veteran's service treatment records show that at the time 
of an enlistment physical examination in May 1963, a hearing 
test showed pure tone thresholds, in decibels (the numbers in 
parentheses are ASA units converted to ISO (ANSI) units), at 
500, 1000, 2000, 3000, and 4000 Hertz, as follows:  -5 (10), 
-5 (5), 5 (15), 15 (25), and 5 (10) in the right ear; and 10 
(25), -5 (10), 5 (15), 10 (20), and 15 (20) in the left ear.  
The physical profile included a "1" for hearing.  At the 
time of his separation physical examination in March 1965, 
his hearing was evaluated as 15/15 for spoken and whispered 
voice in both ears.  The physical profile included a "1" 
for hearing.  

After service, VA records show that on an audiology consult 
in July 2007, the Veteran was diagnosed with bilateral 
sensorineural hearing loss (profound loss at 2000 Hertz and 
above, bilaterally).  It was noted that he reported a 
longtime history of bilateral hearing loss and that he had 
purchased hearing aids in 2000.  He claimed no pre-military 
noise exposure (as a share cropper), but he indicated noise 
from bombs and shooting rifles in the Army and was a heavy 
equipment operator after service.  

At hearings in November 2007 and May 2009, the Veteran 
testified that he was in the infantry during service and was 
exposed to cannons, mortars, and the like, to include during 
training and during a period claimed to have been served in 
Vietnam.  He identified a private physician (Dr. Damag), who 
related his current hearing loss to service.  (He did not 
furnish treatment records of Dr. Damag, or provide 
authorization for VA to obtain the records on his behalf.)  
After service, he testified about the jobs he held, including 
a heavy duty mechanic, but indicated that his work 
environments were not noisy.  The Veteran's wife testified 
that he has had hearing difficulties ever since they met 
(they were married in 1969).  

In light of the foregoing the Board finds that further 
development is needed in order to make a decision in this 
case, to include a medical examination and opinion to 
determine the etiology of the hearing loss.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The RO/AMC should afford the Veteran an 
audiological examination, to ascertain 
whether any current bilateral hearing 
loss that meets the VA regulatory 
standard of 38 C.F.R. § 3.385 is at least 
as likely as not related to acoustic 
trauma in service.  

The examiner is asked to consider the 
Veteran's military occupational 
specialties of infantry indirect fire 
crewman and infantry operations and 
intelligence specialist, consider the 
service audiogram reports of May 1963 and 
March 1965, and elicit information on the 
Veteran's pre- and post-service 
occupational noise exposures.  If it is 
determined that the Veteran's current 
hearing loss is related to acoustic 
trauma in service, the examiner should to 
the extent possible describe the type of 
acoustic trauma and indicate when and 
where such noise exposure occurred.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West 2009).


 Department of Veterans Affairs


